LAL i OA LU
on ~ zx =i im th a

HM

   

: : . il ae
Case No.: 2019L009424

      
  
  
   
  
  
 
    

 

i Defendants,

| . | COMPLAINT AI LAW
Plait DONA MARTIN, by her tomers 0 CONNOR LAW GROUP, LLC, submits

    
   

faint against Defendants MD CENTR: L CARRIER INC. (“Mid Central”) and

LAMAR RAY ( RAY)

a ' - COUNTI ce
_ Negligence claim v "M v “Mid Centr al” aa

; not been able to conduct discovery, Plaintiff pleads certain —

at t 5 ILCS 5/2-613(b).

 

esle dpb eter

Hh “ e

a
ul

Vr
|
i

ii ii i

: m" " i i

: - si
on
    

iy

|

 

ii mi iN

- A

om

i na i WH
mh

i ‘

     
         

     

    
    

  
     

  
 
     
  

 
    

    

 
   
   

a ih 8 :
5 | | : i
a .

aii \ on

\ ih,
i i \ \ Ng
‘

   
   

      

 

| to stop i its vehicle, and/or change the Speed or direction of its vehicle, to

v i, E iL gl with Plaintiff s vehicle

   
 
  
    
 

 

   
      
  

  
  
 

     

 

 

 

 

ilk ty
Wi or
; i ss ‘i be ic ra
nt
: : i i i e eet

 

 

 

 

 

 

 

 

 

 

  

—_—_——
—=5 —

i Wa

 
rt bk re i dnt #10

  

 

   

 

 

 

 

   

 

   

 
 
  
  

 

   
 

   

VEHICL eh col Pl

i an 4 ioe.

ve is i (a ie al i } i sill ii i oC vil
ill Me vu . to at l | et aN cl , t Tr

  
  

a

an - , il : in | 7 i a

   

 

ih \

     
           
  
  
 

 
  
      

  
      
   
 

     
  

     
 

   
   
 
 

  

Mt in

ml

   
  

i
i

      

ah)
a i a a" 8 .
CAM anil na ' ae i : i

NG i i c | ~ i i i a
Suite a ni i f
i i

iv

        

 

   
 
  

709. of the Dlinois Vehicle Co

“8 : ! "Attempting to peti Plaintiff's vehicle when such maneuver could not be
r. made without endangering the safety of Plaintiff, in violation of Article VII of |
the Ilinois Vehicle Code:

 

 

 

 

i
i i i
at i H nl

 

 

 

 

 

 

 

 

   
 
 
  
 
  
  
 
   

ment #: 10 Filed: 10/18/19 Page 4 of 12 PagelD #:21

 

 

 

 

 

i Ae

ECAC Nelly

SAAN
Hatt
i Mh

NAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘of the Attomeys for Plaintiff
onnor Law Group, LLC #46573

 

 

 

 

 

 

 

 

 

 

 

 

se S$. Dearbom St., Suite 320

-. | Chicago, IL 60603

ns (312-236-1814 / 312-580-5479 (fax)
Vee | bociraoconnorlawerp.com

4 | h
/
aM i i | i i

HM
ui a Hl \ A i "i

Wi
Vv

i
:
| i

i Nt
i is Wan it Hl Hi

ye Mt

i

i

Mtl
Wt A ! | ne

i i ils
Hil a He

mi | ue hl!
 

 

fee ge
VEHICLE) COMPEAL..Interaet Explores b cor #: 10 Fee 10/18/19 9 Page 5 of 12 PagelD #:22
EE LTE ny Mi Cet ll Hi at ce ne aa TARE EE ee a ar

 

  

 

AFFIDAVIT PURSUANT TO SUPREME COURT RULE 222 (B)
- Pursuant to Supreme Court Rule 22 @), counsel for the above-named plaintiff certified

al

ait is | : —_

We 8/26/2019 0:19 AM

hit CIN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS —_ DOROTHY BROWN
“ks oe (COUNTY DEPARTMENT, LAW DIVISION CIRCUIT CLERK
= He A VO COOK COUNTY, IL
Bi, Pp ain pan )
3 Lhd, ye oe, fe ws ) Case No.; 2019L009424
Bi is MID CENTRAL CARRIER INC. and)

a a a 2B BENJAMIN LAMAR RAY )
pe SR eee )
fo ae - Defendants, )

   
 
   
     

fe : a ‘that plaintiff seek money damages i in exces of Fifty Thousand and 00/100ths Dollars
(50,000.00) | ey

   

- Bryan J. O'Connor Ir.
One of the Attomeys for Plaintiff

_ O'Connor Law Group, LLC #46573
140 S. Dearbom St., Suite 320
Chicago, IL 60603

       

          
     
 

     

        
   

       
  
 

  

 

     
  

 

sme
i i / z i. /
v oe

i at A

or

rT
Ht

 

a
| - i = a .
 

 
  

 

 

el | [ack Reacher) AN

 

=, mew mt) Kd OTT

 

 

Sher et

 

 

 

Sal]

 

 

   
  

CERCUIT COURT OF COOK COUNTY
Lag DIV., RS. COL | PALEY cm.
CHICAGO, Th, soen2

ID: LNZOLBLOOBAZ4 —«-2039082'7000002
aT: OCOORNOR Law ROT | LC
Ths ROC OCONMORLAUGRP . com

|e) ie | WOT CER te ee &
\CAS@ 19-L-009474
BART IO) DOWA HH Wi HID CENTRAL CARRIER DWC
THERE UILL AE A Chie UMC EMENT CALL OF YOUR CASE CN TUESDAY

THE 22ND DAY OF OCTOBER IN ROOM 2207 AT 10:00 A.B. AT TRE
DALEY CENTER COURT HOUSE, 50 WEST WASHUMGTOM STREET, CHICAGO, IL

      
 

   

i | i i i
Gi 1
| } ih i ‘ Hh Uh i

i i! a

 

  
     

    
    
 
  
 
 
     

i}
hi HN i
i) I
WN i

 
 
    

Ht
| | II

Hl |
i

 

 

 

 

Highlights) =|

 

      
  

   
 

  
   
 
   

i AH
Hh Wil

HI Hi HHT
Wi

i Hi)
A Wi Mii Hi qt
HIATT

   
    
 

  
 

| i

I Ili}
iil i ih tH
WHT HI)

Hit | |
MUI) wit WK I|

    
a a 1M Sl F Han r ll | lll Hilal oe en TA

mee (ca ia oter nt i OC (i i | Page 7 of 12 Page eID #24. rn
a i I a i = it aL i ut wi | ‘. a ee a a a

mn Hh HW Wi
a el hil uh ce an h i ve L ; A . il ul i : nh

| WW chaos
Ne ° Sen we i MN " ;

  
  

 

 

 

 

 

 

 

   

 

   

 

 

 

 

 

 

 

 

 

                          

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 
    

   

    

   
 
   
  

     

       

     
  

    

l
f

     
 

 

 

 

 

 

 

 

 

 

 
 
 
 

 
  
  

 

 

 

 

 
 
  
  
 

 

 

   
  

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i : i ih i i . i
a \ ii ul | Hl i i f al
i i i | | ) ir
Hing | ot btarideh Visit teia/ak siacaees get ele teal at
ta ere provides If you need additional larg have trouble e-fillng, viait http: //

 

1) Date at Service _
(To be inserted by officer an copy left with

Defendant ar other persan):

 

=312- 236- 23.4

 

_ bocir@oconnorlawgzp. com

 

|
il
i | il

 
Tn i FET eoen rn eet eae

i rd F of18/18 Page 9 of 12 PagelD #: 26

vi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dale Center ex Divisione Department ‘ vars: Be) am - 4: 0pm
C Civil Division - “ ‘Traffic DBivisien Ba rT
- Richand J Daley Center mi Sis Richard f Daky Center rite ea
- 50 W Washingiem, Rm 601 Ta Tee 50 W Washingian, Lenwer Level ig
at hicagrs, TL 60m02 4 : Chitagn, 1. 602 ara
Hours: 6:30 am - 4:30 pm  Hanurs: &: Mam - 4:30, pa eA ts
ancery Division “
Rid rd J Daley Cemer

 

 

 

 

 

 

 

 

 

 

 
 

0 on 7 i au

‘i ni 4 a

ty ee
: 10 Filed: 1 10/18/19 Page 10 of 12 PagelD | #:27

    
 
 

 

Te nt

  
    

    
 

  
     

 

 

 

 

 

  

at | } i | Src
i | il) i ; : i spacers
2 | ‘ Ne : Be) es vt _

iB 1 ie 520 | Served By Ma ae

    

 

 

 
  
  
 
   
   

 

 

yor ii oS
dhe camphint in this cast, a, copy of
na? pay the required fee within

  
  

eee. of thisdocument fat en eau
If you fail w do a0, a judgment by de!
_ requested i in the complaint. eee
Ta the Officer: =

coemd againt you forthe lil mS

    
  
  
  

  

. ‘ThisSunma nS must be mrurned by dhe a Chore ot other person to wham it was given for service,
with endorsement of service and fees, if any, immodiately after service. If service cannat hes nade,

this Summans shall he reluried 50 ane atsed. This Summeans may nei be served bier than dhirty (30%
s alter its date.

     
  
   

     
   

   

     
 
  

  

   
 

       
   

a

 
  
  

i :
4 i | i
a : i ii |

4 i
i ml

q 4 aie

 

    

uh om -

t

i : I f

i |

‘aa
‘ment nh

Ni (hi il ut

 

 

 

 

 

 
A S67

sia i

si = a

i a i i ma au i
sn oe

ay
es a

=

 

 

 

 
 

 

    

   

 

 

 

 

 

 

 

 

  

 

  

   

 

 

      

 

 

 

 

 

      
  
   
  

 

 

 

 

 

 

 

  
    
  
 

 

Ha Ec! te
ea eee rt

Hine .

        

i ee ere
fi Tat in H iH nh
| i ; 2 : ‘ Ld ! TG tg fk al "
= ea PL] bln) Da utp mn
ns Le . Negéal re _ it t ny vipa i

 

 

 

 

 

 

 

 

 

 

heat

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

at 2

 

    

 

 

 

 

 

fe

Hae

 

 
